PER CURIAM.
In this workers’ compensation case, the sole issue is the amount of the fee awarded to claimant’s attorney by the Judge of Compensation Claims (JCC). Appellants, the employer and carrier (e/c), argue that the JCC erred in calculating the present value of the permanent total disability and supplemental benefits obtained for the claimant by her attorney, which error produced an inflated fee under the statutory guidelines. We agree.
It is readily apparent that the figures accepted by the JCC, which were provided by claimant’s attorney, grossly overestimated the present value of that portion of the benefits to be received by claimant after age 62, some 18 years into the future. Although claimant’s attorney used the applicable 8% discount factor, he failed to consider the 18-year gap and the substantial discounting that would take place over this period. Present value calculations from e/c’s expert, which seem to have correctly accounted for the gap period, were rejected by the JCC. Because the reason for this rejection is unclear to us, we remand the case for reconsideration in light of this opinion, with the JCC to take further evidence or accept the calculations of e/c’s expert as he deems appropriate.
MINER, ALLEN and KAHN, JJ., concur.